DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "the wireless device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 31 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2012/0207227 Al), hereinafter referred to as Tsai.
Regarding claim 1, Tsai discloses a method of processing encoded image data, the method comprising:
receiving an encoded bitstream (see FIG. 14 – the entropy decoding receiving an encoded bitstrem) comprising parameter set information (see FIG. 4 – Picture Parameter Set (PPS) and FIG. 6A – Sequence parameter set (SPS)) comprising a syntax indicator (See FIG. 5A - pps_use_more_pps_info_flag and /or FIG. 6A -sps_use_more_pps_info_flag), a first coded portion  comprising first coded sample information for a picture (See FIG. 4  - 1st slice data), and a second coded portion  comprising second coded sample information  for the picture (See FIG. 4 – 2nd slice data);
responsive to a first value of the syntax indicator , decoding  the first coded sample information (4) using a picture header syntax element  from a picture header of the encoded bitstream (See [0057] - the common information is moved from multiple slice headers to the picture header, for example, information from the 1st slice data in FIG. 4; [0058] - pps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing; and [0062] -sps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing ); and
responsive to the first value of the syntax indicator (13), decoding (1830) the second coded sample information (5) using the picture header syntax element (12) from the picture header (16) of the encoded bitstream (See [0057] - the common information is moved from multiple slice 
headers to the picture header, for example, information from the 2nd slice data in FIG. 4; [0058] - pps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing; and [0062] -sps_use_more_pps_info_flag has a value equal to 1, it indicates information sharing ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 13, 14, 16, 19-25, 27-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang et al. (US 20060050793 A1), hereinafter referred to as Wang
Regarding claim 2, Tsai discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tsai does not explicitly disclose the method of claim 1, wherein the parameter set information  precedes the picture header  in the encoded bitstream, wherein the picture header precedes the first coded portion in the encoded bitstream, and wherein the first coded portion  precedes the second coded portion in the encoded bitstream.
However, Wang from the same or similar endeavor of video bitstream structure discloses the method of claim 1, wherein the parameter set information precedes the picture header in the encoded bitstream, wherein the picture header precedes the first coded portion in the encoded bitstream, and wherein the first coded portion precedes the second coded portion in the encoded bitstream (See [0044] and FIGS. 8A and 8B).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Tsai to add the teachings of Wang as above, in order to allow the presence of a sequence header to contain some sequence level parameters that are changed relatively frequently (Wang, [0044]).
Regarding claim 3, Tsai and Wang disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 2, wherein the encoded bitstream is an encoded video bitstream, wherein the picture is a first picture, wherein the picture header is a first picture header, wherein the picture header syntax element is a first picture header syntax element, wherein the encoded bitstream further comprises a third coded portion comprising third coded sample information for a second picture and a fourth coded portion comprising fourth coded sample information for the second picture, the method further comprising  responsive to the first value of the syntax indicator, decoding the third coded sample information using a second picture header syntax element from a second picture header of the encoded bitstream; and responsive to the first value of the syntax indicator, decoding the fourth coded sample information using the second picture header syntax element from the second picture header of the encoded bitstream. (See [0057] and FIG. 4 which implies that the technique and associated syntax design applies to a plurality of pictures; [0062] - an information sharing flag may also be incorporated in the sequence level to indicate whether slice information sharing is used when sps_use_more_pps_info_flag has a value equal to 1. Examiner notes that the SPS contains parameters that apply to a series of consecutive coded video picture):
Regarding claim 4, Tsai discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Tsai does not explicitly disclose the method of claim 3, wherein the second coded portion precedes the second picture header in the encoded bitstream, and wherein the second picture header precedes each of the third and fourth coded portions in the encoded bitstream.
However, Wang from the same or similar endeavor of video bitstream structure discloses the method of claim 3, wherein the second coded portion  precedes the second picture header in the encoded bitstream, and wherein the second picture header precedes each of the third and fourth coded portions in the encoded bitstream (See [0044] and FIGS. 8A and 8B).
Regarding claim 5, Tsai and Wang disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 3, wherein the first picture header syntax element comprises first syntax information, wherein the second picture header syntax element comprises second syntax information different than the first syntax information (See [0066]).
Regarding claim 6, Tsai and Wang disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1, wherein the first coded portion comprises first header information with a first coded portion syntax element, wherein the second coded portion  comprises second header information  with a second coded portion syntax element, wherein decoding the first coded sample information  comprises decoding the first coded sample information  using the picture header syntax element  from the picture header and using the first coded portion syntax element, and wherein decoding the second coded sample information  comprises decoding the second coded sample information  using the picture header syntax element  from the picture header and using the second coded portion syntax element  (See FIG. 4 and [0057]).
Regarding claim 8, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1, wherein the encoded bitstream is a first encoded bitstream, wherein the parameter set information is first parameter set information, wherein the syntax indicator  is a first syntax indicator, and wherein the picture is a first picture, the method further comprising:
receiving  a second encoded bitstream  comprising second parameter set information comprising a second syntax indicator  having a second value different than the first value, a third coded portion comprising third coded sample information  for a second picture , a fourth coded portion  comprising fourth coded sample information  for the second picture, wherein the third coded portion comprises third header information with a third coded portion syntax element, wherein the fourth coded portion comprises fourth header information with a fourth coded portion syntax element; responsive to the second syntax indicator having the second value different than the first value, decoding  the third coded sample information using the third coded portion syntax element; and responsive to the second syntax indicator having the second value different than the first value, decoding the fourth coded sample information using the fourth coded portion syntax element.. (See [0057] and FIG. 4 which implies that the technique and associated syntax design applies to a plurality of pictures; [0062] - an information sharing flag may also be incorporated in the sequence level to indicate whether slice information sharing is used when sps_use_more_pps_info_flag has a value equal to 1. Examiner notes that the SPS contains parameters that apply to a series of consecutive coded video picture):
Regarding claim 13, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 8, wherein the picture header syntax element, the third coded portion syntax element (6), and the fourth coded portion syntax element are respective syntax elements of a same type (See FIG. 4 and [0057]).
Regarding claim 14, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 13, wherein the first coded portion and the second coded portion do not comprise any syntax element of a same type (See FIG. 4 and [0057]).
Regarding claim 16, Tsai, and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore Tsai discloses the method of claim 1, wherein the syntax indicator  comprises a first syntax indicator, wherein the parameter set information  further comprises a second syntax indicator, wherein the picture header syntax element is a first picture header syntax element, wherein decoding the first coded sample information comprises decoding the first coded sample information  using the first and second picture header syntax elements from the picture header based on the first value of the first syntax indicator and a value of the second syntax indicator, and wherein decoding the second coded sample information  comprises decoding the second coded sample information using the first and second picture header syntax elements from the picture header based on the values of the first and second syntax indicators.r (See FIG. 4 and [0057]).
Regarding claim 19, Tsai, and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore Tsai discloses the method of claim 1 further comprising:
generating  a decoded picture based on decoding the first coded sample information and based on decoding the second coded sample information (See FIGS. 4 and 14 and [0057]).
Regarding claim 20, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1, wherein the syntax indicator comprises a flag (See [0062] and FIGS. 5A and 6A).
Regarding claim 21, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1, wherein decoding the first coded sample information using the picture header syntax element comprises decoding the first coded sample information using a plurality of picture header syntax elements from the picture header, and wherein decoding the second coded sample information using the picture header syntax element comprises decoding the second coded sample information  using the plurality of picture header syntax elements (See [0057]).
Regarding claim 22, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 8, wherein the first encoded bitstream is a first portion of a stream of bits for which the first parameter set information is active and the second encoded bitstream is a second portion of the stream of bits for which the second parameter set information is active (See FIG. 4 and [0057]).
Regarding claim 23, Tsai and Wang disclose all the limitations of claim 22, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 22, wherein the first parameter set information being active comprises using the first parameter set information to decode all coded sample information of respective coded portions of first portion of the stream of bits comprising the first and second coded portions, and wherein the second parameter set information being active comprises using the second parameter set information to decode all coded sample information of respective coded portions of second portion of the stream of bits comprising the third and fourth coded portions (See [0057] and FIG. 4 which implies that the technique and associated syntax design applies to a plurality of pictures; [0062] - an information sharing flag may also be incorporated in the sequence level to indicate whether slice information sharing is used when sps_use_more_pps_info_flag has a value equal to 1. Examiner notes that the SPS contains parameters that apply to a series of consecutive coded video picture)
Regarding claim 24, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1further comprising: responsive to a second value of the syntax indicator different than the first value, decoding the first coded sample information  using a first coded portion syntax element of the first coded portion; and responsive to the second value of the syntax indicator, decoding the second coded sample information using a second coded portion syntax element of the second coded portion (See [0057] and [0058]).
Regarding claim 25, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the method of claim 1 wherein a coded portion is a slice (See FIG. 4 and [0057]).
Regarding claim 27, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method according to claim 1, wherein the syntax indicator is decoded from the bitstream. (See [0009]).
Regarding claim 28, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses method of generating encoded image data comprising generating the encoded bitstream of claim 1. (See [0009]).
Regarding claim 29, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses an electronic device comprising:
a processor; and memory  coupled with the processor, wherein the memory comprises instructions that when executed by the processor causes the electronic device  to perform operations according to claim 1. (See [0084]).
Regarding claim 31, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses a computer program comprising program code to be executed by at least one processor of an electronic device, whereby execution of the program code causes the electronic device to perform a method according to any of claim 1. (See [0084]).
Regarding claim 32, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
a computer program product comprising a non-transitory storage medium comprising program code to be executed by at least one processor of an electronic device, whereby execution of the program code causes the electronic device to perform a method according to claim (See [0084]).
Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang, and further in view of Tan (US 20140119445 A1), hereinafter referred to as Tan
Regarding claim 7, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Tsai discloses the method of claim 1, wherein the encoded bitstream is an encoded video bitstream, wherein the picture is a first picture, wherein the picture header is a first picture header, wherein the encoded bitstream further comprises a third coded portion comprising third coded sample information for a second picture and a fourth coded portion comprising fourth coded sample information for the second picture. (See [0057] and FIG. 4 which implies that the technique and associated syntax design applies to a plurality of pictures; [0062] - an information sharing flag may also be incorporated in the sequence level to indicate whether slice information sharing is used when sps_use_more_pps_info_flag has a value equal to 1. Examiner notes that the SPS contains parameters that apply to a series of consecutive coded video picture):
Tsai does not explicitly disclose the method further comprising: responsive to the first value of the syntax indicator, detecting that an error has occurred based on failure on detecting a second picture header associated with the second picture.
However, Tan from the same or similar endeavor of video bitstream structure discloses the method further comprising: responsive to the first value of the syntax indicator, detecting that an error has occurred based on failure on detecting a second picture header associated with the second picture (See FIG. 4 – step 110).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tsai and Wang to add the teachings of Tan as above, in order to properly decode a picture frame with a corrupted (or missing) picture header (Tan, [0028]).
Regarding claim 30, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tsai does not explicitly disclose electronic device wherein the wireless device is adapted to perform operations according to claim 1.
However, Tan from the same or similar endeavor of video bitstream structure discloses electronic device wherein the wireless device is adapted to perform operations according to claim 1. (See [0001]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tsai and Wang to add the teachings of Tan as above, in order to properly decode a picture frame with a corrupted (or missing) picture header (Tan, [0028]).
Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang, and further in view of Hurst, JR (US 20050281328 A1), hereinafter referred to as Hurst, JR
Regarding claim 9, Tsai and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
 of claim 8, wherein the first value of the first syntax indicator indicates the presence of the first picture header for the first picture in the first encoded bitstream, and wherein the second value of the second syntax indicator indicates the absence of a picture header for the second picture in the second encoded bitstream (See FIG. 4 and [0057]).
Tsai does not explicitly disclose wherein the second value of the second syntax indicator indicates the absence of a picture header for the second picture in the second encoded bitstream.
However, Hurst, JR from the same or similar endeavor of video coding discloses wherein the second value of the second syntax indicator indicates the absence of a picture header for the second picture in the second encoded bitstream (See [0067]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tsai and Wang to add the teachings of Hurst, JR as above, in order to examine the header portion of each transport packet within the information stream in order to identify a transport packet number (tr), the presence or absence of a sequence header within the transport  packet, the presence or absence of a picture header within the transport  packet, the presence or absence of a SMPTE 312M splicing syntax indication of a splicing in-frame or a splicing out-frame and other information (Hurst, JR, [0067]).
Regarding claim 10, Tsai, Hurst and Wang disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore Tsai discloses the method of claim 9, wherein the first value of the first syntax indicator indicates the presence of picture headers for all pictures in the first encoded bitstream (See FIG. 4 and [0057]).
wherein the second value of the second syntax indicator indicates the absence of a picture header for all pictures in the second encoded bitstream.
However, Hurst, JR from the same or similar endeavor of video coding discloses wherein the second value of the second syntax indicator indicates the absence of a picture header for all pictures in the second encoded bitstream. (See [0067]).
The motivation for combining Tsai, Hurst and Wang has been discussed in connection with claim 9, above.
Regarding claim 12, Tsai, and Wang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore Tsai discloses the method of claim 8, wherein the first value of the first syntax indicator indicates the presence of the picture header syntax element in the first picture header for the first picture in the first encoded bitstream, wherein decoding the third coded sample information comprises decoding the third coded sample information without using any syntax information from any picture header, and wherein decoding the fourth coded sample information incudes decoding the fourth coded sample information without using any syntax information from any picture header (See FIG. 4 and [0057]).
Tsai does not explicitly disclose wherein the second value of the second syntax indicator indicates the absence of a picture header for the second picture in the second encoded bitstream.
However, Hurst, JR from the same or similar endeavor of video coding discloses wherein the second value of the second syntax indicator indicates the absence of a picture header for the second picture in the second encoded bitstream. (See [0067]).
The motivation for combining Tsai, Hurst and Wang has been discussed in connection with claim 9, above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang, and further in view of Tsukuba (US 20170006300 A1), hereinafter referred to as Tsukuba
Regarding claim 15, Tsai and Wang disclose all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim
Tsai does not explicitly disclose the method of claim 13, wherein the first coded portion and the second coded portion do not comprise any syntax element of a same type.
However, Tsukuba from the same or similar endeavor of video coding discloses the method of claim 13, wherein the first coded portion and the second coded portion do not comprise any syntax element of a same type (See [0134]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Tsai and Wang to add the teachings of Tsukuba as above, in order to define a set of coding parameters referred to by an image decoding apparatus for decoding each picture in the target sequence (Tsukuba, [0134]).
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang, and further in view of Sjoberg et al. "AHG17: Picture header NAL unit type", 13. 1-32
JVET meeting; 20190109 - 20190118; Marrakech; (the Joint Video Exploration Team of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16 ); URL: http://http://phenix.intevry.fr/jvet/doc_end_user/documents/13_Marrakech/wg11/JVET-M0377-v2.zip, no. JVET-M0377, 11 January 2019 (2019-01-11) ;), hereinafter referred to as Sjoberg
Regarding claim 18, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
method of claim 1, wherein the first coded portion comprises a first Video Coding Layer, VCL, Network Abstraction Layer, NAL, unit, and wherein the second coded portion comprises a second VCL NAL unit.
However, Sjoberg from the same or similar endeavor of video coding discloses the method of  claim 1, wherein the first coded portion  comprises a first Video Coding Layer, VCL, Network Abstraction Layer, NAL, unit, and wherein the second coded portion comprises a second VCL NAL unit (See section 2.3)..
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Tsai and Wang to add the teachings of Sjoberg as above, in order to avoid syntax element values of HEVC slice header redundancy in VVC (Sjoberg, Section 1).
Regarding claim 26, Tsai and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Tsai does not explicitly disclose method of claim 1 wherein the picture header is an access unit delimiter.
However, Sjoberg from the same or similar endeavor of video coding discloses the method of 1 wherein the picture header is an access unit delimiter (See FIGS. on page 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Tsai and Wang to add the teachings of Sjoberg as above, in order to avoid syntax element values of HEVC slice header redundancy in VVC (Sjoberg, Section 1).



Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/FABIO S LIMA/Primary Examiner, Art Unit 2486